Citation Nr: 0811234	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-10 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

2.  Entitlement to an effective date prior to September 28, 
1998 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
tinnitus and assigned a 10 percent rating, effective from 
September 28, 1998. 


FINDINGS OF FACT

1.  The 10 percent rating currently in effect for the 
veteran's tinnitus is the maximum schedular rating for 
tinnitus, whether it is perceived in one ear or each ear.

2.  The veteran's tinnitus does not present an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render application of the regular 
schedular standards impractical.

3.  The veteran's original claim for service connection for 
tinnitus was received on September 28, 1998.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
(DC) 6260 (2007).

2.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's tinnitus.  38 
C.F.R. § 3.321(b)(1) (2007).

3.  The criteria for an effective date earlier than September 
28, 1998 for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With respect to the veteran's claim for an increased initial 
rating and earlier effective date for service connection, the 
United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further 
notice as to downstream questions, such as the effective 
date, is not required.  See Hartman v. HartmanNicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Regardless, adequate notice was 
provided by means of letters dated November 25, 2005 and 
March 20, 2006, and the case was thereafter readjudicated in 
a September 2006 supplemental statement of the case. 

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and provided him with a VA 
examination.  There is no indication in the veteran's claims 
file that he sought private treatment for his tinnitus, and 
accordingly, no such records could be obtained.  While the 
veteran stated that he was denied Social Security benefits, 
this was apparently based upon disabilities other than 
tinnitus, i.e., hearing loss, broken ankles, and leg and knee 
pain; therefore, remand to obtain these records is not 
warranted.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


II.  Increased Rating for Tinnitus

The veteran was initially granted service connection for 
tinnitus in a November 2004 rating decision and assigned a 10 
percent rating, effective on September 28, 1998, the date his 
claim was received.  The veteran contends that he is entitled 
to a higher rating for tinnitus because he has reported 
having the condition in both ears.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  Where the rating 
appealed is the initial rating assigned with a grant of 
service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Under Diagnostic Code 6260, in effect prior to June 10, 1999, 
a maximum 10 percent rating was assigned for tinnitus that 
was persistent as a symptom of head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  The rating criteria for tinnitus have been amended 
twice.  From June 10, 1999, to June 12, 2003, Diagnostic Code 
6260 provided that, if tinnitus is shown to be recurrent, a 
maximum 10 percent evaluation is warranted.  As of June 13, 
2003, Diagnostic Code 6260 provides that a 10 percent 
evaluation is warranted for tinnitus which is recurrent.  
Note 2 states that a single evaluation is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one ear 
or both ears, or in the head.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

Based upon the foregoing, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus, which is 10 percent.  See 38 C.F.R. 
§4.87, Diagnostic Code 6260.  With regard to the claim for a 
higher schedular rating, the law, not the facts are 
dispositive, and the claim is denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment may be assigned.  38 C.F.R. § 3.321(b)(1) (2007).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization, which render 
application of the regular schedular standards impractical.  
The Board is precluded from assigning an extraschedular 
rating in the first instance; however, the Board is not 
precluded from raising this question, and in fact, is 
obligated to liberally read all evidence of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).   The Board must address referral under 38 C.F.R. 
§3.321(b)(1) only in cases involving exceptional or unusual 
circumstances.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the evidence of record fails to show that the 
veteran has required any periods of hospitalization for 
tinnitus.  There is also no lay or medical evidence showing 
that his tinnitus has caused marked interference with 
employment.  Specifically, on VA examination in April 1999 
the veteran stated that his tinnitus did not interfere with 
activities of daily living.  In a July 1999 claim for 
compensation based on unemployability, he stated that hearing 
loss and an ankle disability prevented him from working, but 
made no mention of tinnitus.  He indicated that he last 
worked in 1997 as a stock clerk.  Similarly, in an April 2002 
statement the veteran reported that he had been unable to 
work because of hearing loss, broken ankles, and leg and knee 
pain, again omitting any reference to tinnitus.  He stated 
that he had applied for Social Security benefits and was 
turned down.  In an informal brief to the Court dated in 
March 2003, the veteran reported only that because of 
tinnitus and hearing loss, he was degraded to a cook.  Thus, 
in the absence of evidence presenting an exceptional or 
unusual disability picture, the claim is not referred for 
consideration of an extraschedular rating and the veteran's 
disability is appropriately rated under the schedular 
criteria.  


III.  Earlier Effective Date

The veteran claims entitlement to an effective date prior to 
September 28, 1998 for his award of service connection for 
tinnitus.  He seeks a retroactive award, claiming that he 
filed a claim for service connection for tinnitus in August 
1988 and that the medical evidence showed a diagnosis in 
1978.

38 U.S.C.A. § 5110(a) provides that "[u]nless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication . . . of compensation . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation, 
38 C.F.R. § 3.400, similarly states that the effective date 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  An informal claim 
may be any communication or action indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2007).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).  

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that, while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by the claimant).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  38 C.F.R. § 3.157.

In this case, the veteran filed a formal claim for service 
connection for "hearing loss" in January 1978.  In his 
claim, he expressed no intent to apply for service connection 
for tinnitus.  He made no mention of tinnitus or symptoms of 
tinnitus.  

Service medical records are negative for any complaints or 
findings of tinnitus.  On VA examination in February 1978, 
the veteran stated that he worked around loud noise during 
service but did not notice any hearing problem.  He stated 
that he now occasionally hears buzzing noises that are not 
really present.  There was a notation of left intermittent 
tinnitus on audiometric examination.  

The RO granted service connection for "high frequency 
hearing loss, mild, with very mild conductive hearing loss" 
and assigned a noncompensable rating in a June 1978 rating 
decision, with an effective of June 18, 1977.  

In a statement received on August 29, 1988, the veteran 
stated:

I want to reopen my claim for 
compensation on injuries to both ankles.  
I am having a lot of pain.  I feel that 
my injuries should be service-connected.  
I feel that the day orderly should have 
had an extra for me to get into my room.

It is also requested that I be scheduled 
for a reevaluation on my S/C hearing 
condition.  My hearing has gotten worse. 

Thereafter, the veteran was scheduled for a VA audiological 
examination in October 1988.  See Letter from VA Medical 
Center to the veteran, dated September 28, 1988.  However, he 
failed to report for the examination.  See VA Form 3230, 
dated October 28, 1988.  In a November 1988 deferred rating 
decision, the RO denied the claim based upon the veteran's 
failure to prosecute.   The veteran was notified of this 
decision and of his appellate rights by letter dated November 
28, 1988.  He did not appeal, and that decision became final.  
See 38 U.S.C.A. § 7105(c) (West 2002).  

The November 28, 1988 letter also notified the veteran that 
no further action would be taken unless the RO received 
notification that he was willing to report for examination.  
He was told that if he did so, an examination would be re-
scheduled and the claim would be reconsidered.  The veteran 
did not respond.  See 38 C.F.R. § 3.158(a).

In September 1998, the veteran submitted a claim for service 
connection for tinnitus.  VA examination in April 1999 
revealed his complaints of long-standing tinnitus.  The RO 
granted service connection for tinnitus in a November 2004 
decision, with an effective date of September 28, 1998. 
  
The veteran contends that he filed a claim for service 
connection for tinnitus in 1988.  However, in his August 1988 
statement he made no mention of tinnitus and did not express 
any intent to file a claim for service connection for 
tinnitus.  Instead, he requested reevaluation of his service-
connected hearing condition and stated that his hearing had 
gotten worse.  This was claim was for an increased rating for 
his service-connected hearing loss, rather than a claim for 
service connection for a new disability, namely tinnitus.  

Additionally, even if the August 1988 statement was read to 
include a claim for service connection for tinnitus, the 
final November 1988 rating decision denied any such claim 
based upon failure to prosecute.  And by failing to report 
for the scheduled audiological examination in October 1988 
and to respond to the letter dated November 28, 1988, the 
veteran abandoned any such claim.  See 38 C.F.R. § 3.158(a).  

There is no correspondence of record from the veteran dated 
prior to September 28, 1998 indicating an intent to file a 
claim for service connection for tinnitus.  See 38 C.F.R. §§ 
3.1(p), 3.151, 3.155.  The Board acknowledges the complaints 
and findings of tinnitus on VA examination in February 1978.  
However, application of 38 C.F.R. § 3.157(b) is not warranted 
in this case, as such regulation applies only to a distinct 
group of claims where service connection has already been 
established.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (because appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records could not be construed as informal claim) 
citing 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 
35 (1998) ("The mere presence of the medical evidence does 
not establish an intent on the part of the [claimant] to seek 
. . . service connection. . . .").  Therefore, the claim for 
an earlier effective date of award is denied.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.

Entitlement to an effective date earlier than September 28, 
1998 for the grant of service connection for tinnitus is 
denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


